Citation Nr: 1800557	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1968 to June 1972, to include service in the Republic of Vietnam. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017. A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral hearing loss and tinnitus. 

2. The most probative evidence of record establishes that the Veteran's bilateral hearing loss is caused by, or related to, his active duty. 

3. The most probative evidence of record establishes that the Veteran's tinnitus is caused by, or related to, his active duty. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

According to the service treatment records (STRs), the Veteran experienced a threshold shift from pre-induction to separation from service. However, the STRs are silent for any complaints of tinnitus or hearing loss. The Veteran's military personnel records indicate that he was assigned to various duties on the flight line and was regularly assigned to work in and around aircraft. 

In an August 2011 statement in support of claim, the Veteran stated he has had constant tinnitus and bilateral hearing loss due to exposure to acoustic trauma in Vietnam. The Veteran stated that he worked around aircraft in Vietnam and he was exposed to the sounds of the jet engines and other aircraft noise. 

A VA examination took place in December 2011 to evaluate the Veteran's claimed hearing loss. At that time, the Veteran reported difficulty with conversational speech, the television, and hearing others from a distance. The Veteran reported that he experienced military noise exposure on the flight line from loading and unloading aircraft. He further reported that he experienced occupational noise exposure for 10 to 12 years while working as an air conditioning mechanic. The Veteran stated that he used hearing protection during this time. The Veteran also reported recurrent tinnitus that began during military service, but he did not recall a specific event of onset. The December 2011 examiner diagnosed the Veteran with sensorineural hearing loss in both ears. The examiner opined that the Veteran's tinnitus and hearing loss was less likely than not incurred in or caused by service. The examiner reasoned that the Veteran's pre-induction physical examination dated May 1968 revealed normal hearing and the separation examination dated May 1972 was normal with no shifts in hearing. She further reasoned that there is no evidence of complaint or treatment of hearing loss or tinnitus during military service. In regards to tinnitus, the December 2011 examiner opined that the Veteran's tinnitus was more likely than not caused or aggravated by the Veteran's hearing loss. 

In the April 2012 Notice of Disagreement, the Veteran stated that he was assigned to the country terminal in Vietnam. As a result, he asserted, he was in constant contact with loud jet engine noise on the flight line. The Veteran stated that he was exposed to this loud noise for 12 months. 

In an October 2012 statement, the Veteran stated that prior to serving in Vietnam, he worked 12 hours a day with the fleet service. The Veteran stated that his duties were to service aircraft on the flight line. The Veteran stated that the jet engine noise contributed to his hearing loss. 

At the August 2017 Board videoconference hearing, the Veteran stated that he had various assignments on the flight line. The Veteran stated that after separation from service he noticed his hearing diminishing. The Veteran noticed that he was unable to comprehend people when they spoke to him and stated that he has had to often ask people to repeat themselves at work. The Veteran stated that years after service his wife observed that he had issues with his hearing. He also stated that he has ringing in the ears, which he first noticed about 20 years ago. The Veteran stated that there are times during the day where the ringing begins. He said that VA never specifically asked about ringing in the ears, so he did not disclose experiencing ringing.

Upon review of the record, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus are related to his active service. The Veteran's STRs reveal that he had normal hearing during his service for VA disability purposes. However, the Board notes that the audiometric data from the April 1972 separation examination included increased puretone thresholds in the frequency range of 1,000 to 4,000 Hertz. In addition, the Board has carefully reviewed the Veteran's statements of record. The Veteran stated that he was exposed to loud noises from jet engines. The Board finds that the Veteran, as a lay person, is competent to testify to having been exposed to loud noises during service and experiencing decreased hearing acuity and tinnitus. See Layno v. Brown, 6 Vet. App. at 470. Moreover, there is no evidence to doubt his credibility. The Veteran's testimony and statements regarding his noise exposure while in service is consistent with his military personnel records. The Veteran's statements also reflect a continuity of symptomatology of hearing loss and tinnitus. Accordingly, the Board assigns great probative weight to the Veteran's statements regarding the inception and persistence of his hearing loss and tinnitus. 38 C.F.R. § 3.303(b). 

Although the December 2011 VA examination confirmed a current diagnosis for bilateral hearing loss and tinnitus, the examiner found that the Veteran's hearing loss and tinnitus was less likely than not related to service. There is no evidence to doubt the examiner's credibility. Nonetheless, the examiner provided an opinion based on a legally insufficient rationale. The examiner's sole reason for her negative nexus opinion is that the Veteran's enlistment and separation examinations showed normal hearing bilaterally with no significant threshold shifts and no complaints of tinnitus or hearing loss in the STRs. In Hensley v. Brown, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability merely because hearing was within normal limits on audiometric testing at separation from service. Therefore, the Board finds that the December 2011 VA opinion is inadequate with respect to the question of nexus because the examiner did not address the Veteran's threshold shift in hearing acuity from enlistment to and separation from service or in-service noise exposure to jet engines. Accordingly, the Board assigns less probative weight to the opinion.

As such, based on the most probative evidence of record, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to his active service. Therefore, service connection for bilateral hearing loss and tinnitus is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


